The following is the decree:
And now, to wit, this 20th day of February, 1818, the said petition coming on to be heard before the Chancellor (the Court) and the allegations and proofs of the parties being heard, examined, and considered, the Chancellor (Court) thinks fit to order, adjudge and decree, and it is ordered adjudged and decreed by the Chancellor (Court) that the said Mary Wrench, widow of Jacob Wrench, deceased, do recover her dower in the land and premises mentioned in the said petition; and that the said dower be assigned and laid off to her (the said Mary); and it is further ordered and decreed by the Chancellor (Court) that an order be directed to George Cammins, Abraham Barber, Mordecai Morris, Thomas Sipple, and Thomas Barnett, Jr., freeholders, to assign and lay off the said dower.